DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  to CN205048112U to PENG, Xiao-yu in view of CN107471150A to LI, You-rong.
	Regarding claim 1, PENG ‘112 discloses a display fixing apparatus comprising: a fastening part having an adjustable length, wherein the fastening part comprises: a display attachment part 21 configured to be attached on a rear surface of a display 2; a wall attachment part 11 configured to be attached on a wall 1; and a connection part 31 connecting the display attachment part 21 to the wall attachment part 11.  PENG ‘112 teaches an automatic adjustable function via circuit control that allows for rotation and adjustable viewing of the display via the magnetic connection.

	Li ‘150 discloses a magnet wheel 800 including a rotating magnet 830 with a connection magnet 340 embedded in a connection part that is rotated by the rotating magnet 830 to adjust a
length of a fastening part 500.  Li ‘150 teaches a manual means of adjusting a magnetic connection.  The examiner submits that such a tool could be useful in times of power outage or circuit interruption of an automatic magnetic connection like the one taught by PENG ‘112.  Noting that PENG ‘112 teaches that the connection part could also be a telescopic shaft (see page 4, line 6 of Examiner provided translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of PENG ‘112 with the magnet wheel and a magnetic connection part as taught in Li ‘150 in order to provide for manual adjustment of the display relative to the wall, as needed or desired. 

Allowable Subject Matter
	Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  note the specific structural details recited in claim 2 from which claims 3-15 depend.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used in subsequent office action rejections. The list of supports is as follows: US-20180035559-A1 OR US-20160041420-A1 OR US-7459813-B2 OR US-5581422-A.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MONICA E MILLNER/Primary Examiner, Art Unit 3632